Case: 1:20-cv-04299 Document #: 1-1 Filed: 07/22/20 Page 1 of 3 PageID #:6




                          Ex. A
7/22/2020                                   Case: 1:20-cv-04299 Document #:Public
                                                                             1-1Access
                                                                                  Filed:  07/22/20
                                                                                       - Court         Page 2 of 3 PageID #:7
                                                                                               Case Details




                                                                                                           Clerk of the Circuit Court Public Access
                                                                                                           System

       Search               Contact Us


       Search > Select a Case > Case Number 19L 00000723, ABBOTT VS JUDT


               Court Case Details
                    Case Number: 19L 00000723                             Case Status: ACTIVE

                    Case Title: ABBOTT VS JUDT                            Filed Date: 2019-10-09
                    Case Type: LAW
                    Case SubType: TORT



                         Parties on Case    Judgment     Court Events     Documents Filed


                               Filed Date                               Document Type                     Document Action
                             2020-06-18       SUMMONS                                                   ISSUED
                             2020-06-18       COMPLAINT AMENDED                                         E FILED
                             2020-06-18       NOTICE OF FILING                                          E FILED
                             2020-06-17       AGREED ORDER                                              FILED
                             2020-06-15       NOTICE OF MOTION                                          E FILED
                             2020-06-15       MOTION                                                    E FILED
                             2020-05-18       NOTICE OF DEPOSITION                                      E FILED
                             2020-04-01       NOTICE OF FILING                                          E FILED
                             2020-04-01       PROOF OF SERVICE OF DISCOVERY DOCUMENTS                   E FILED
                             2020-03-31       RULE                                                      E FILED
                             2020-03-30       NOTICE OF FILING                                          E FILED
                             2020-03-25       PETITION RULE TO SHOW CAUSE                               E FILED
                             2020-03-04       NOTICE OF DEPOSITION                                      E FILED
                             2020-03-02       NOTICE OF DISCOVERY DOCUMENTS                             E FILED

https://circuitclerk.lakecountyil.gov/publicAccess/html/common/courtCaseDetails.xhtml?caseDetailsId=0                                                 1/2
7/22/2020                                   Case: 1:20-cv-04299 Document #:Public
                                                                             1-1Access
                                                                                  Filed:  07/22/20
                                                                                       - Court         Page 3 of 3 PageID #:8
                                                                                               Case Details



                             2020-02-25       PROOF OF SERVICE OF DISCOVERY DOCUMENTS                   E FILED
                             2020-02-21       PROOF OF SERVICE OF DISCOVERY DOCUMENTS                   E FILED
                             2020-02-20       ORDER                                                     FILED
                             2020-02-18       MOTION                                                    E FILED
                             2020-02-18       NOTICE OF MOTION                                          E FILED
                             2020-02-04       AFFIDAVIT OF SERVICE                                      E FILED
                             2020-02-04       NOTICE OF DEPOSITION                                      E FILED
                             2020-02-03       NOTICE OF DEPOSITION                                      E FILED
                             2020-01-28       ORDER HIPAA                                               FILED
                             2020-01-28       ORDER CASE MANAGEMENT                                     FILED
                             2020-01-24       NOTICE OF MOTION                                          E FILED
                             2020-01-24       MOTION HIPAA                                              E FILED
                             2019-11-18       PROOF OF SERVICE FOR DISCOVERY                            E FILED
                             2019-11-18       NOTICE OF DEPOSITION                                      E FILED
                             2019-11-06       ANSWER                                                    E FILED
                             2019-11-06       APPEARANCE                                                E FILED
                             2019-11-06       JURY DEMAND TWELVE                                        E FILED
                             2019-10-09       COMPLAINT                                                 E FILED
                             2019-10-09       SUMMONS                                                   ISSUED
                             2019-10-09       AFFIDAVIT 222B                                            E FILED
                             2019-10-09       CERTIFICATE OF ATTORNEY                                   E FILED




https://circuitclerk.lakecountyil.gov/publicAccess/html/common/courtCaseDetails.xhtml?caseDetailsId=0                           2/2
